DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious the printer with the required structure of claim 13.  Claim 13 requires that a distribution duct is mounted on a vibrating device.  The order of words when used with “mounted” is an important distinction over the prior art.  By saying the duct is mounted on the vibration device, it is analogous to saying a TV is mounted to a wall.  One does not say a wall is mounted to a TV.  So in the claim the vibration device is in essence the anchor point for the duct, and thus the reverse would not be true.  Therefore the reverse is not an obvious variant.  The closest prior art is Walrand (WO 2017108868 and US 20190001560), Pratt (US 5038014), Harley (US 3091368), Wicks (US 4270675), Yoshimura (US 20170144248), and Kawada (US 20170348771).  Walrand teaches claim 13 except for the buffer tank and vibration device.  Yoshimura and Kawada teach using buffer tanks in the 3D printers.  Pratt, Harley, and Wicks teach vibration devices mounted on distribution ducts (Pratt being the only one within the 3D printer field), but not vice versa, and thus claim 13 is seen as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743